Citation Nr: 1503378	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a stomach disorder. 

4.  Entitlement to service connection for allergic rhinitis and sinusitis.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, including the December 2012 Board hearing transcript, a June 2013 rating decision, and VA outpatient treatment records dated from November 2011 to March 2013 and January 1997 to May 2014.

In December 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Board notes that the Veteran raised the issue of entitlement to service connection for pancreatic cancer during the December 2012 hearing.  That matter has not yet been reviewed by the RO; therefore, the Board does not have jurisdiction of the issue at this time.  Accordingly, the matter is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the December 2012 Board hearing, the Veteran testified as to receiving private treatment for her low back and hypertension at the Denali Center in 1999 or 2000 and at the Fairview Health Center.

Thereafter, in September 2014, the Veteran identified outstanding private treatment records relevant to the claims on appeal that VA has not yet attempted to obtain.  Specifically, she submitted a VA Form 21-4142 (Authorization to Release Information to VA) for treatment records dated from 1976 to 1984 for high blood pressure from Fairbanks Memorial Hospital and Denali Center in Fairbanks, Alaska.  She also submitted multiple VA Forms 10-5345 (Request for and Authorization to Release Medical Records or Health Information) for treatment records from Humana Hospital, Bluffton Medical Center, and Fairview Health Center in Anchorage, Alaska.  The Board also notes that the claims file contains a September 2010 private medical opinion by Dr. E. R. identifying the Veteran as one of his patients for the disabilities currently on appeal; however, authorization for VA to obtain such records has not been provided.  Thus, it appears that there may be outstanding treatment records relevant to the issues on appeal, and a remand is necessary.

In March 2011, the Veteran was afforded a VA joints examination for assessment of her right wrist.  Following the clinical evaluation, the examiner provided a negative opinion regarding a direct relationship between the Veteran's tenosynovitis and carpal tunnel syndrome of the right wrist and service on a direct basis.  In light of the Veteran's subsequent December 2012 Board hearing testimony, a remand is necessary.  In particular, an addendum opinion is needed to address whether the Veteran's right wrist disorder is caused or aggravated by the service-connected right thumb CMC joint degenerative changes and limited motion and service-connected scars of the right wrist and right thumb.

In March 2011, the Veteran was also afforded a VA examination for stomach, duodenum, and peritoneal adhesions.  The VA examiner opined that the Veteran's "current stomach pain/cramps are likely residuals from pancreatic cancer treatment/surgery."  The examiner also opined that "it is least likely as not that the Veteran's current stomach pain is related to, caused by, or a result of her military service."  However, it is unclear as to whether the Veteran has any currently diagnosed stomach disorder.  Moreover, in light of the Veteran's testimony at the December 2012 Board hearing that she has had stomach pains while in service and since separation from service, a remand is necessary.  An addendum opinion is needed to address whether the Veteran has a current stomach disorder that is related to her military service, to include the documented April 1973 treatment for gastritis.

In April 2011, the Veteran was afforded a VA examination for allergic rhinitis and sinusitis.  Following the clinical evaluation, the examiner determined that a diagnosis for allergic rhinitis or sinusitis could not be rendered based on the physical examination and negative computed tomography (CT) imaging results.  Nonetheless, VA outpatient treatment records document diagnoses and treatment for rhinitis (April 2011), sinusitis (December 2000 and April 2001), recurrent sinusitis (February 2003), acute sinusitis (March 2001, March 2004, February 2005, and January 2009), and acute sinusitis/resolved (August 2004, November 2004, and April 2005).  For purposes of this remand, the Board finds that the evidentiary record shows diagnoses of a current disability, and an addendum opinion is needed to address whether the documented findings of allergic rhinitis and/or sinusitis is related her military service, to include the documented in-service treatment for allergic rhinitis in July 1972 and rhinorrhea in April 1973 and November 1971.

Lastly, with regard to the issue of entitlement to service connection for hypertension, review of Veteran's service treatment records show three elevated diastolic blood pressure readings greater than 90mm on one day in January 1974; however, no in-service diagnosis of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.).  Post-service VA outpatient treatment records reflect a diagnosis and treatment for hypertension, and the Veteran contends that her hypertension began during service.  See February 1984 VA Form 21-526 and December 2012 Board hearing transcript.

The Board finds this case presents a certain medical question that cannot be answered by the Board and is not addressed by the evidence of record.  See McLendon, 20 Vet. App. at 83; Waters, 601 F.3d at 1274; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, this question concerns the relationship, if any, between the Veteran's current hypertension and active service.  This question should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for hypertension.  A VA examination with medical nexus opinion would assist in determining the nature and etiology of this claimed disorder on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a notice letter in connection with her claim of service connection for right wrist disorder.  The letter should notify her of the evidence necessary to substantiate this claim on a secondary basis.

2.  The AOJ should obtain any necessary authorization from the Veteran to obtain her treatment records pertaining to her low back, right wrist, stomach disorder, sinusitis, rhinitis, and hypertension from the following private medical facilities: (a) Fairview Health Center in Anchorage, Alaska, (b) Bluffton Medical Center, (c) Humana Hospital, (d) Fairbanks Memorial Hospital and Denali Center in Fairbanks, Alaska, and (e) Dr. Recto.  After acquiring authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain and associate with the claims file any outstanding VA treatment records from May 2014 to the present.

In seeking to obtain the identified outstanding treatment records above, the AOJ should take into consideration requesting a search under the Veteran's previous last names.

3.  The AOJ should refer the Veteran's claims folder to the March 2011 VA joints examiner, or if he is unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current right wrist disorder.   

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right wrist disorder is related to her military service.

He or she should also opine as to whether it is as least as likely as not the current right wrist disorder is either caused by or permanently aggravated by her service-connected right thumb CMC joint degenerative changes and limited motion and/or service-connected scars of the right wrist and right thumb?

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should refer the Veteran's claims folder to the March 2011 VA stomach examiner, or if he is unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current stomach disorder.   

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identified any stomach disorder that has been present during the pendency of the appeal.  For each diagnosis identified, he or she should state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right wrist disorder is related to her military service, to include the documented in-service treatment for mild gastritis in April 1973. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should refer the Veteran's claims folder to the April 2011 VA nose, sinus, larynx, and pharynx examiner, or if he is unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current allergic rhinitis and sinusitis.   

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran has had allergic rhinitis and sinusitis at any point during the pendency of the appeal that is related to her military service, to include the documented in-service treatment for allergic rhinitis in July 1972 and rhinorrhea in April 1973 and November 1971?

In rendering this opinion, the examiner should note that VA outpatient treatment records document diagnoses and treatment for rhinitis (April 2011), sinusitis (December 2000 and April 2001), recurrent sinusitis (February 2003), acute sinusitis (March 2001, March 2004, February 2005, and January 2009), and acute sinusitis/resolved (August 2004, November 2004, and April 2005).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran has hypertension that manifested in service or within one year thereafter or that is otherwise related thereto, to include the elevated blood pressure readings documented in her service treatment records (there were diastolic blood pressure readings greater than 90mm on one day in January 1974).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

